DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 8, 10, 12, 26, 29, 31-33, 35, 36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Shumaker et al. (2014/0255645) in view of Frayne et al. (2016/0240003) and Barkley et al. (2017/0165990).

 	Regarding claims 1, 26 and 36, Shumaker teaches a computer-implemented method, a computer-readable storage medium and system comprising: 
receiving information ([0035], information pertaining to colors) regarding a number of a first plurality of layers ([0035], color layers) in which an image is to be printed by a printing system ([0035]); 
determining a number of a second plurality of layers ([0035], all but the final white layer printed) of a texture of the image ([0035]), the number of second plurality of layers being a function a maximum thickness of the texture (note that this is necessarily the case. That is, there is no way to determine a number of texture layers without knowing a total thickness of all combined texture layers. Moreover, note that “function of a maximum thickness” does not imply a computer instruction but rather only that a number of layers depends on a maximum thickness of the combined number of layers); and 
generating a set of computer instructions ([0035], note that such a set is necessarily present) to print the image with the texture as a plurality of layers on a substrate, the set of computer instructions causing the printing system to: 
cause the printing system to perform multiple passes of the substrate to print a plurality of layers of white ink on the substrate ([0032]-[0035], note that the first two white layers of sublayer 401 are being defined as the “plurality of white layers” claimed)
 	print the second plurality of layers of the texture on the substrate ([0032]-[0035], note that all white layers after the first two white layers and before the last white layer defined above are being defined as “the second plurality of layers of the texture” as claimed), and 
print the first plurality of layers of the image on the texture ([0035], note that the last white layer and all subsequent color image layers are being defines as the “first plurality of layers of the image”), 



Shumaker does not teach performing a waiting time between different types of layers including the plurality of layers of white ink, the second plurality of layers of the texture, and the first plurality of layers of the image. Frayne teaches printing texture layers with a translucent resin ink and imaging layers with color ink and implementing a waiting time in between the deposition of the texture layers and adjacent imaging layers so as to allow for the texture layers to dry properly so as to prevent mixing of imaging ink with texture layer ink (Frayne, [0068], see fig. 2). It would have been obvious to one of ordinary skill in the art at the time of invention to apply the waiting time disclosed by Frayne to the method disclosed by Shumaker because doing so would prevent mixture of different types of ink, thereby ensuring a higher quality print product. 
(Note that the claim does not require that a waiting time is implemented between the white layers and the texture layers and between the texture layers and the image layers but only that a waiting time is implements between different types of layers of any two types of layers listed in the set of the three types of layers). 
Shumaker in view of Frayne does not teach wherein the waiting time in between deposition of imaging inks and texture inks is executed by performing one or more passes of the substrate without depositing ink on the substrate. Barkley teaches inserting non-printing passes in between printing passes depending on ink drying times due to print densities so as to allow for proper drying thereby preventing printing defects (Barkley, [0012]). It would have been obvious to one of ordinary skill in the art at the time of invention to add non-printing passes, as disclosed by Barkley, to the method and medium disclosed by Shumaker in view of Frayne because doing so would allow for ink to properly dry between printing passes, thereby reducing print defects. 
Note that, upon combination, the resultant device would perform non-printing passes in between the texture layers and the image layers to allow ink in the texture layers to dry, thereby preventing splattering and ink mixing between the texture ink and the imaging color ink. 
 	Regarding claims 4 and 29, Shumaker in view of Frayne and Barkley teaches the method and computer-readable transitory medium of claims 1 and 26, respectively, wherein in each pass of the multiple passes the substrate is fed back to the printing system to print a remaining portion of the image with the texture (Note that this could mean any number of things. First, as examiner understands it, the substrate is located within the printing system throughout the entire print job, and thus to say that the substrate is fed “back to the printing system” seems redundant/inaccurate. Further, because Shumaker teaches a multi-pass carriage that prints multiple white layers with a white printhead, the printing of textured layers is necessarily executed over several passes of the printhead over the substrate with intervening media feed operations).
 	Regarding claims 7 and 32, Shumaker in view of Frayne and Barkley teaches the method and computer-readable transitory medium of claims 1 and 26, respectively, wherein determining the number of the second plurality of layers of the texture includes: for each of a plurality of pixels of a first image file representing the texture, determining intensity information of a specified pixel of the pixels of the first image file, the intensity information indicative of a thickness of the texture at the specified pixel (Shumaker, [0036]), determining a number of a plurality of ink drops required to achieve the thickness of the texture at the specified pixel (Shumaker, [0035], note that the number of layers at a given pixel is just the number of ink drops), and determining the number of the second plurality of layers of the texture for the specified pixel as a function of the number of the plurality of ink drops and a number of a plurality of print heads of the printing system that deposit ink on the substrate (Shumaker, [0035], note that a single white head is used, and thus the single white head must deposit all texture droplets to obtain a certain thickness, and the thickness is determined on this basis).  	Regarding claims 8 and 33, Shumaker in view of Frayne and Barkley teaches the method and computer-readable transitory medium of claims 1 and 26, wherein generating the set of instructions includes: for each of a plurality of pixels of a first image file representing the texture, generating a counter of a number of a plurality of ink drops required to achieve the thickness of the texture at a specified pixel of the pixels (Shumaker, [0035], Again, note that, for any given pixel, a number of layers to be printed is necessarily a number of droplets to be printed. Thus, because Shumaker’s program has a counter to store the number of layers to be deposited for every pixel, the program also has a counter to store the number of droplets to be deposited to achieve a certain thickness). 	Regarding claims 10 and 35, Shumaker in view of Frayne and Barkley teaches the method and computer-readable transitory medium of claims 9 and 34, wherein the set of the plurality of layers includes one of a set of layers of white ink or a set of blank layers (Shumaker, [0035]). 	Regarding claims 12 and 38, Shumaker in view of Frayne and Barkley teaches the method and system of claims 1 and 36, respectively, wherein printing the second plurality of layers of the texture includes printing the second plurality of layers using ink of at least one of a plurality of colors of the printing system (Shumaker, [0035], [0037], Note that white, cyan, black, magenta and yellow are all colors).

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shumaker in view of Frayne and Barkley as applied to claims 1 and 26 above, and further in view of Yanai (2013/0038907).

Regarding claims 2 and 27, Shumaker in view of Frayne and Barkley teaches the method and computer-readable transitory medium of claims 1 and 26, respectively. Shumaker in view of Frayne and Barkley does not teach wherein generating the instructions to cause the printing system to print in the subset of the plurality of layers in a pass of the multiple passes includes: 
generating instructions to cause the printing system to: 
segment nozzles in each of a plurality of print heads that deposit ink on the substrate into as many sections as a number of the subset of the plurality of layers to be printed in the pass, 
print a first layer of the subset on the substrate using the nozzles from a first section of the sections, move the substrate by a specified distance, the specified distance being a function of a length of a section of the nozzles, and 
print a second layer of the subset on the first layer on the substrate, the printing the second layer using the nozzles from a second section of the sections. Yanai teaches dividing nozzle rows into segments so that each segment prints a layer of an image in a scan, and a following segment prints a following layer on the previously printed layer in the following scan (Yanai, see fig. 5, Note segments corresponding to regions, and regions corresponding to layers). It would have been obvious to one of ordinary skill in the art at the time of invention to apply the nozzle row dividing technique disclosed by Yanai to the device disclosed by Shumaker in view of Frayne and Barkley because doing so would allow for the conveyance of the substrate in only one direction so as to allow for a multi-pass printer to print all layers with a typical reciprocating carriage. 
Claims 9 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Shumaker in view of Frayne and Barkley as applied to claims 8 and 33 above, and further in view of Chan et al. (5,111,302).

Regarding claims 9 and 34, Shumaker in view of Frayne and Barkley teaches the method and computer-readable transitory medium of claims 8 and 33. Shumaker in view of Frayne and Barkley does not teach wherein generating the set of instructions includes: generating instructions that cause the printing system to: decrement the counttexture. Chan teaches keeping a droplet count and instructing a controller to execute an instruction when the count reaches a certain predetermined threshold (Chan, col. 8, lines 21-37). It would have been obvious to one of ordinary skill in the art at the time of invention to trigger a controller instruction once a droplet count had reached a maximum/threshold, as disclosed by Chan, in the device disclosed by Shumaker in view of Frayne and Barkley because doing so would amount to combining prior art elements according to known methods to obtain predictable results. In other words, while Frayne mentions maximum droplet counts, it does not touch on the specifics of exactly how the droplets are counted, and this to look to Chan for such a teaching would have been obvious. 

Claims 11 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Shumaker in view of Frayne and Barkley as applied to claims 1 and 36 above, and further in view of Walmsley et al. (2004/0183843).

 	Regarding claims 11 and 37, Shumaker in view of Frayne and Barkley teaches the method and system of claims 1 and 36, respectively. Shumaker in view of Frayne and Barkley does not teach wherein generating the set of instructions includes generating the set of instructions in a raster transfer language (RTL) format. Walmsley teaches generating instructions in RTL format (Walmsley, [1229]). It would have been obvious to one of ordinary skill in the art to generate the instructions in the device disclosed by Shumaker in view of Frayne and Barkley because doing so would amount to using a well-known instruction format in a well-known prior art device to obtain predictable results. 
Claims 3, 5, 6, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Shumaker in view of Frayne and Barkley as applied to claims 1 and 26 above, and further in view of Usuda (2012/0127237).

 	Regarding claims 3 and 28, Shumaker in view of Frayne and Barkley teaches the method and computer-readable transitory medium of claims 1 and 26, respectively.  Shumaker in view of Frayne and Barkley does not teach wherein the set of instructions cause the printing system to raise a carriage of the printing system containing print heads that deposit ink on the substrate to accommodate printing a portion of the texture thicker than a specified threshold or printing a portion of the image on the portion of the texture thicker than the specified threshold. Usuda teaches this (Usuda, [0011], Note that distance changer can change the distance between the carriage and the medium so as to accommodate printing thickness). It would have been obvious to one of ordinary skill in the art at the time of invention to add the distance changer disclosed by Usuda to the device disclosed by Shumaker in view of Frayne and Barkley because doing so would allow for a greater range of thicknesses to be printed.

 	Regarding claim 5 and 30, Shumaker in view of Frayne and Barkley teaches the method and computer-readable transitory medium of claims 1 and 26, respectively. Shumaker in view of Frayne and Barkley does not teach wherein a number of the plurality of layers printed in the multiple passes is determined as a function of thickness of the ink and a print gap, the print gap being the distance between print heads of the printing system that deposit ink on the substrate and the texture printed on the substrate (Shumaker, [0035], Usuda, [0011], Note that upon combination, this would necessarily be the case).

 	Regarding claim 6, Shumaker in view of Frayne and Barkley teaches the method of claim 1. Shumaker in view of Frayne and Barkley does not teach wherein determining the number of the second plurality of layers of the texture includes determining the number of the second plurality of layers as a function of a number of a plurality of ink drops required to achieve the maximum thickness and a number of a plurality of print heads of the printing system which deposit ink on the substrate. Usuda teaches this (Usuda, [0035]). It would have been obvious to one of ordinary skill in the art at the time of invention to base the number of layers on the number of drops, as disclosed by Usuda, in the method according to Shumaker in view of Frayne and Barkley because doing so would amount to applying a prior art technique to a prior art method to obtain predictable results. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853